                                        Exhibit B
          Case 3:19-cv-00051-S Document 20-1 Filed 04/22/19   Page 1 of 4 PageID 103




Exhibit B
Page 1 of 4
                                                                          CIARA_0005
          Case 3:19-cv-00051-S Document 20-1 Filed 04/22/19   Page 2 of 4 PageID 104




Exhibit B
Page 2 of 4
                                                                          CIARA_0006
          Case 3:19-cv-00051-S Document 20-1 Filed 04/22/19   Page 3 of 4 PageID 105




Exhibit B
Page 3 of 4
                                                                          CIARA_0007
          Case 3:19-cv-00051-S Document 20-1 Filed 04/22/19   Page 4 of 4 PageID 106




Exhibit B
Page 4 of 4
                                                                          CIARA_0008
